DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 15, 17, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Bergeal (US2015/0224478) in view of Jia (US2008/0003155).
Bergeal teaches an oxidation catalyst comprising a platinum group metal (PGM) component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof; an alkaline earth metal component; a support material comprising a modified alumina incorporating a heteroatom component (claim 17, [0047]), wherein modified alumina incorporating a heteroatom component is alumina doped with silica in a more preferable amount of 4.5% to 15% by weight of silica  (claim 20, [0030]) and the catalyst being disposed in a  substrate ([0009], [0012], claim 17 and 20).  Bergeal further discloses the substrate is a monolith, preferably a flow-through monolith or a filtering monolith ([0068]).  Bergeal also teaches the total amount of support material is 1 to 2.5 g in-3 when the catalyst being used as diesel oxidation catalyst ([0039]).  Bergeal teaches the alkaline earth metal comprises  a single alkaline earth metal selected from the group consisting of Mg, Ca, Sr and Ba, or a combination of two or more thereof, most preferably the metal is Ba ([0018], [0019]), wherein  the amount of the alkaline earth metal component of 0.1 to 20% by weight, preferably 0.5 to 17.5% by weight, more preferably 1 to 15% by weight, and even more preferably 1.5 to 12.5% by weight ([0022]).
Bergeal also teaches the total amount of the PGM component is more preferably 25 to 250 g ft-3 ([0049], [0050]). Bergeal also teaches such PGM component selected from the group consisting of a platinum (Pt) component, a palladium (Pd) component and a combination thereof.  Therefore, it would have been obvious for one of ordinary skill in the art obvious to try Pt as PGM component because choosing Pt from a finite number of identified, predictable PGM component solution would have reasonable expectation of success for one of ordinary skill in the art for obtaining a desired oxidation catalyst as suggested by Bergeal. 
Bergeal further discloses the alkaline earth metal loading amount being 10 to 500 g ft-3 ([0021]), wherein the number of alkaline earth metal atoms that are present contributes to the advantageous activity of the catalyst and that this activity "levels-off" once the number of alkaline earth metal atoms has reached a certain amount. Too much of the alkaline earth metal component may affect the HC and NO oxidation performance of the catalyst. If there are an insufficient number of alkaline earth metal atoms, then the advantageous activity may not be obtained ([0020]).  Bergeal disclosed alkaline earth (preferably Ba) loading amount overlapping with that of instantly claimed alkaline earth metal loading amount, thus renders a prima facie case of obviousness (see MPEP 2144. 05 I).  It would have been obvious for one of ordinary skill in the art to adopt a same alkaline earth metal (i.e. Ba) loading amount as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a catalyst with desired HC and NO oxidation performance and catalyst activity as suggested by Bergeal ([0020]). 
Regarding claim 1, Bergeal does not expressly teach the catalytic region comprising 0.2 to 3% by weight bismuth or an oxide, or the ratio by weight of bismuth to alkaline earth metal being 2:1 to 1:2. 
Jia teaches an engine exhaust catalyst containing precious metal nanoparticles (e.g platinum nanoparticles) promoted with bismuth supported on an oxide carrier, preferably alumina (abstract, [0009]-[0012], [0014], [0040], [0041]), wherein the amount of bismuth in the catalyst is about 0.1% to about 20% by weight and is preferably from about 0.5% to about 8% by weight  ([0010], table 1-5). 
It would have been obvious for one of ordinary skill in the art to adopt bismuth as shown by Jia to modify the oxidation catalyst of Bergeal because by doing so can help provide an engine exhaust gas (e.g. diesel oxidation catalyst) having improved CO oxidation performance as suggested by Jia ([0009], [0014], [0030], [0033]). It would have been obviously for one of ordinary skill in the art to adopt such amount of Bi as shown by Jia to modify the catalyst composition of Bergeal because by doing so can help provide a catalyst having desired NO conversion (oxidation) rate as suggested by Jia ([0010], [0033]).  It would have been obviously for one of ordinary skill in the art to adopt same amount of Bi as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help providing a catalyst with desired NO conversion (oxidation) rate as suggested by Jia ([0010], [0033]).
As for the claimed the ratio by weight of bismuth to alkaline earth metal being 2:1 to 1:2, Bergeal already teaches the catalyst comprising 0.1% to 20% by weight of alkaline earth metal element ([0022]), while Jiang already teaches the amount of bismuth in the catalyst is about 0.1% to about 20% by weight, therefore, the ratio by weight of bismuth to alkaline earth metal can be 1:1.   It would have been obviously for one of ordinary skill in the art to adopt same weight ratio of Bi to alkaline earth metal  as that of instantly claimed via routine optimization (see MPEP 2144. 05 II) for help obtaining a catalyst with desired HC and NO oxidation performance and catalyst  activity as suggested by Bergeal ([0020]-[0022]) and desired with NO conversion (oxidation) rate as suggested by Jia ([0010], [0033]).
Regarding claim 15, Bergeal further discloses the oxidation catalyst further comprises a hydrocarbon adsorbent ([0053]). 
Regarding claim 17 and 23, Bergeal further discloses the catalytic region having a plurality of layers, e.g. first and second layer (reads onto the claimed second catalytic region/zone and first catalytic region/zone) wherein the second layer may be disposed on a first layer ([0083]- [0086]).  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Bergeal (US2015/0224478) in view of Jia (US2008/0003155) as applied above, and further in view of Chandler (US2015/0176455). 
Regarding claim 28, Bergeal in view of Jia does not expressly teach the oxidation catalyst having PNA activity. 
 Chandler teaches an oxidation catalyst comprising platinum group metal (claim 8-9, [0120], [0121]), which can be used for PNA catalyst, hence, such catalyst has PNA activity is expected.   Chandler further teaches the oxidation catalyst can include a zeolite catalyst which comprises a noble metal and zeolite ([0179]- [0182]). 
It would have been obvious for one of ordinary skill in the art to include such zeolite comprising noble metal as a zeolite catalyst as shown by Chandler into the exhaust gas purification catalyst of Bergeal in view of Jia because by doing so can help provide a purification catalyst being used as cold start concept catalyst as suggested by Chandler ([0016], [0125], [0179]). 

Response to Arguments
Applicant's arguments filed on 09/22/2022 have been fully considered but they are not persuasive. In response to applicant’s arguments about claim 1 requires that PGM is selected from the group consisting of platinum only and free of palladium, it is noted that “free of palladium” is not claimed at all.  Furthermore, instant claim 1 recites open end language “comprising”, such language does not limit the instantly claimed catalyst composition containing palladium as applicant alleged at all. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/Primary Examiner, Art Unit 1732